Citation Nr: 1134494	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-02 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in September 2007.  A statement of the case was issued in December 2007, and a substantive appeal was received in January 2008.  The Veteran appeared at a December 2009 hearing before the Board at the RO.  A transcript is of record.    

In the substantive appeal, the Veteran had checked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  However, on the same form, the Veteran made a notation specifying that he wanted a Decision Review Officer (DRO) hearing.  In January 2009, the Veteran cancelled his local hearing by telephone.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  At the December 2009 hearing before the Board at the RO, the Veteran testified that his PTSD renders him totally unemployable.  Thus, the Board finds an indication in the record that reasonably raises a claim of entitlement to a TDIU.   

Additional evidence was received at the December 2009 hearing before the Board at the RO; and the Veteran testified that he waived RO review.  A written waiver from the Veteran's representative was received in May 2011.

The issues of entitlement to service connection for hypertension, lower extremity amputations, cerebrovascular accident, coronary artery disease, and status post coronary artery bypass graft surgery with ileostomy and open wound of the abdomen have been raised by the record (specifically, in May 2011 statements from the Veteran's representative), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by a disability picture more nearly approximating occupational and social impairment, with deficiencies in most areas such as suicidal ideation, obsessions rituals, impaired impulse control and difficulty in adapting to stressful circumstances.



CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in October 2007, June 2008 and June 2009, subsequent to the initial adjudication. The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the October 2007, June 2008 and June 2009 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a December 2007 statement of the case, following the provision of notice in October 2007, and in February 2009 supplemental statement of the case, following the provision of notice in June 2008.

There was no subsequent readjudication of the claim after the June 2009 notice.  The Board notes that the Veteran has not been prejudiced as a result given that an increased rating has been granted.

Since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which VCAA letters were duly sent in October 2007, June 2008 and June 2009), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained VA and private treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran VA examinations in November 2007, January 2009 and June 2009; and afforded the Veteran the opportunity to give testimony before the Board in December 2009.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411), a 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further appears to have acknowledged that without those examples, differentiating between evaluations would be extremely ambiguous.  Id. at 442.

Factual Background

A January 2007 VA treatment record shows that the Veteran found that his depression remained unchanged with medication.  He was still very depressed, down, sad, lacked motivation, tearful at times, and felt hopeless about his condition.  His behavior was calm, cooperative, and he was receptive to examination.  His affect was constricted.  His mood was depressed.  It was noted that the Veteran's thought processes were linear, goal-directed without hallucinations/delusion.  He denied homicidal and social ideation, plan or intent.  Insight, judgment, memory and concentration were intact and adequate.

When the Veteran was afforded a VA examination in January 2007, the VA examiner observed that he was adequately dressed and groomed.  She also observed the had poor eye contact.  His speech was noted as clear, coherent and goal-directed.  The Veteran answered questions in a candid and spontaneous manner.  He was alert and oriented to time, place and person.  The VA examiner found that the Veteran's short-term memory and concentration were somewhat impaired, and his long-term memory was within normal limits.  His mood dysphonic.  The VA examiner found no evidence of any perceptual or thought disorder.  She assigned a GAF score of 55.  

The Veteran was seen in June 2007 with complaints of trouble sleeping, hearing noises, and having bad dreams.  The Veteran was described as well-groomed.  It was noted that his speech had normal rate and tone, and was spontaneous.  His attitude toward the examiner was deemed cooperative and attentive.  His mood was euthymic, and his affect was considered normal-ranged and mildly constricted.  He had hallucinations in which he heard someone making coffee in the kitchen when he was home alone, and sometimes he would see movement out of the corner of his eye.  His thought process was linear and goal-directed.  His thought content was appropriate.  Suicidal ideation was present, but homicidal ideation was absent.  Concentration/attention, impulse control, insight and judgment were deemed good.  Ability for abstract thinking was intact.  Sleep was non-restorative and restless.  Energy and appetite were noted as adequate.  The Veteran had adequate energy.  His interests were varied-he had a couple of good friends with whom he spent time (one called him everyday) and travelled to Atlanta to visit his children at least once a year.  It was reported that that he had irritability/anger, and depressive/anxiety symptoms.  He had nightmares, but no flashbacks.  The impression was depression.

The Veteran was seen in September 2007.  He was happy with his quantity of sleep even though he had 4 hours per night waking up with nightmares.  He reported having a good family and church family support.  He continued to be hypervigilant concerned about recent home invasion in his community.  The Veteran was described as well-groomed and calm.  It was noted that his speech had normal rate and tone, and was spontaneous.  His attitude toward the examiner was deemed cooperative.  His mood was euthymic and his affect was considered mildly constricted.  He had no hallucinations.  His thought process was linear and goal-directed.  His thought content was appropriate.  Suicidal ideation and homicidal ideation were absent.  Concentration/attention, impulse control, insight and judgment were deemed good.  Ability for abstract thinking was intact.  Sleep was restorative.  Energy and appetite were noted as adequate.  His interests were varied.  It was reported that that irritability/anger and depressive/anxiety symptoms were absent.  He had nightmares and flashbacks.  The impression was PTSD, depression.

The Veteran was afforded a VA examination in November 2007.  Upon mental status examination, the Veteran was alert and oriented to personal information and place.  The VA examiner found that the Veteran appeared to provide an accurate history, but the Veteran's reported was different that the one he provided at his last VA examination in several substantial ways.  The VA examiner noted that the Veteran described different traumatic events and did not describe the traumatic event that he described to her in detail; and that some of the symptoms were different and the overall level of severity of symptoms were different.  The VA examiner noticed the Veteran demonstrated adequate attention and was distractible.  Spontaneous speech was described as fluent, grammatical and free of paraphasias.  During the interview, the VA examiner found that the Veteran was logical and goal-directed.  The Veteran denied suicidal ideation and passive thoughts of suicidal ideation.  He also denied homicidal thoughts or plan.  It was observed that the Veteran had poor eye contact.  The VA examiner diagnosed PTSD by history and was unable to assign a GAF score without resorting to mere speculation.

An October 2008 VA treatment record shows the Veteran had attended group therapy and had engaged in conversation with the facilitator as well as other veterans.  His affect was deemed appropriate for the situation.  The Veteran reported continued ritualistic behaviors (i.e. checking locks and doors at least three times a night, guarding the perimeter of the home on a nightly basis).  The Veteran slept less than four hours a night and remained at a constant state of hypervigilance.  The Veteran reported short-term memory impairments.

A December 2008 VA treatment record shows that he was alert, oriented, calm and cooperative for the interview.  Speech had normal rate and tone.  Affect had full range and his mood was euthymic.  Thought process was linear, goal-directed with no hallucinations/delusions.  He denied homicidal/suicidal ideation, plan or intent. Memory, insight, judgment and concentration were fair.  He reported having nightmares and waking up yelling and screaming.  He drove to Georgia to visit family during Thanksgiving.  He contemplated engaging in social activities at the senior center, but found himself feeling sorry for himself due to his amputation. It was noted that the Veteran was capable of driving to various location to increase social activities.  The diagnosis was PTSD.

A January 2009 VA treatment record shows that the Veteran was alert and oriented in all four spheres.  His behavior was calm, and he was cooperative for his interview.  It was noted that his speech was at a normal rate and had a soft tone.  His affect was full range, and his mood subdued.  His thought process was liner and goal-directed.  There were no hallucinations or delusions.  He denied homicidal/suicidal ideation, plan or intent.  Memory, insight, judgment and concentration were deemed fair.  Eye contact was fair.  The Veteran shared that he was participating in church-related activities and found enjoyment leading his Sunday school class in discussion.  He stated that his wife would wake him up whenever he hollered in his sleep.  The diagnosis was PTSD.  A January 2009 addendum showed that in the past week, he did not feel hopeless about the present and future, and he did not have suicidal thoughts.

When the Veteran underwent a VA examination in January 2009, he reported problems sleeping, waking up during the night and nightmares.  He felt helpless.  He had depressed mood and felt out of place because people stare at him.  He tries to maintain his isolation from others.  He believed that he was not going to live much longer even though the VA examiner found that there was no basis for this.  The Veteran tried to avoid talking and thinking about his experiences in Vietnam.  He also tried to be easy going, but was frequently irritated.  Upon mental status examination, the Veteran was seen as adequately dressed and groomed.  His speech was noted as clear, coherent and goal-directed.  The Veteran was alert and oriented to time, place and person.  The VA examiner found that short-term memory and concentration were somewhat impaired, and that long-term memory was within normal limits.  Thought process was linear and devoid of delusional content.  There was no evidence of any thought or perceptual disturbance.  It was observed that the Veteran's insight and judgment were adequately developed.  Fund of information and level of intelligence were in the average range.  The VA examiner assigned a GAF score of 50.

An April 2009 VA treatment record shows that the Veteran was harboring suicidal and homicidal thoughts.  

An April 2009 VA treatment record from that same day shows that he was admitted to the hospital for worsening depression and passive suicidal thoughts.  He reported history of feelings of helplessness, guilt and being a burden since his amputation.  He admitted becoming easily aggravated and having verbal outburst without provocation.  He reported being more irritable than usual since the past few weeks.  He reported that he was involved at Sunday school and used to enjoy listening to music.  His wife told him that he would shout and yell in his sleep.  The Veteran was constantly checking his home alarm system during the day.  He denied homicidal thoughts and denied history of suicidal attempts.  It was noted that he had been assessed for suicide risk and did not appear to be an imminent risk of harm to himself or others as evidence by denial of such thoughts and compliance with treatment recommendations.  Risk for suicide appeared to be low at time of discharge.

The Veteran was seen at the VA in May 2009.  It was observed that his affect was brighter.  The Veteran reported feeling much better.  He planned on getting out of the house more and visiting the senior center at least once a week.  He also planned on volunteering at an elementary school and attending church twice a week.  The Veteran was described as well-groomed.  It was noted that his speech had normal rate and tone.  His attitude toward the examiner was deemed cooperative and attentive.  His mood was euthymic and his affect was considered normal-ranged.  He had no hallucinations.  His thought process was linear and goal-directed.  His thought content was appropriate.  Suicidal and homicidal ideations were absent.  Concentration/attention, impulse control, insight and judgment were deemed good.  Ability for abstract thinking was intact.  Sleep was restorative.  Energy and appetite were noted as adequate.  His interests varied.  It was reported that that his irritability/anger, and depressive/anxiety symptoms had improved.  Nightmares and flashbacks were absent.  The impression was PTSD.
  
When the Veteran was seen again in May 2009, he reported staying busy.  He planned on volunteering at a school to help kids with reading.  The Veteran was described as well-groomed.  It was noted that his speech had normal rate and tone, and was spontaneous.  His attitude toward the examiner was deemed cooperative and attentive.  His mood was depressed and his affect was considered mildly constricted.  He had no hallucinations.  His thought process was linear and goal-directed.  His thought content was appropriate.  Suicidal and homicidal ideations were absent.  Concentration/attention, impulse control, insight and judgment were deemed good.  Ability for abstract thinking was intact.  Sleep was restorative.  Energy and appetite were noted as adequate.  His interests were limited.  It was reported that that his irritability/anger, and depressive/anxiety symptoms had improved.  He had nightmares and flashbacks.  The impression was PTSD, depression.

The Veteran was seen at the VA in June 2009, and he reporting doing all right.  He reported not sleeping very well and often feeling nervous and anxious.  The Veteran was described as well-groomed.  It was noted that his speech had normal rate and tone, and was spontaneous.  His attitude toward the examiner was deemed cooperative and attentive.  His mood was depressed and his affect was considered mildly constricted.  He had no hallucinations.  His thought process was linear and goal-directed.  His thought content was appropriate.  Suicidal and homicidal ideations were absent.  Concentration/attention, impulse control, insight and judgment were deemed good.  Ability for abstract thinking was intact.  Sleep was restorative.  Energy and appetite were noted as adequate.  His interests varied.  It was reported that that his irritability/anger, and depressive/anxiety symptoms had improved.  He had no nightmares and flashbacks.  The impression was PTSD.  
  
The Veteran was afforded another VA examination in June 2009.  At the time, he was alert and oriented to person, place, day, date and time.  Thought process was deemed linear.  History was adequate; affect was blunted and insight was demonstrated.  The VA examiner notes that the Veteran's spontaneous speech was fluent, grammatical and free of paraphasias.  The Veteran stated, "I see people that are not there."  He also reported hearing voices, but could not make out what was being said.  He shared that one time when lying in bed, he heard someone in the kitchen drinking coffee.  He reported a history of suicidal thoughts, but denied any current suicidal plan or intent.  The Veteran reported difficulty sleeping and nightmares.  He also had difficulty with intrusive thoughts and flashbacks that occurred on a weekly basis.  He stated that he experienced depressed mood, feelings of hopelessness and suicidal ideation.  He experienced hypervigilance, exaggerated startle response, anger irritability and poor socialization.  The Veteran shared that he had decreased interest and decreased ability to engage in hobbies.  He had very few friends.  The VA examiner found that the Veteran was reporting severe impairment in function due to PTSD with moderate to severe impairment in social functioning, moderate to severe impairment in occupational functioning.  The VA examiner assigned a GAF score of 50.

When the Veteran was seen at the VA in July 2009, he expressed how worried he was about his grandson staying with him and his wife for a month.  He continued his individual therapy with James F. Ayers, MA, CAC, LPC of Looking Glass Behavioral Health Associates, LLC and found that it was helping him manage his PTSD symptoms.  He was sleeping pretty well.  The Veteran was described as well-groomed and calm.  It was noted that his speech had normal rate and tone, and was spontaneous.  His attitude toward the examiner was deemed cooperative and attentive.  His mood was euthymic and his affect was considered normal-ranged.  He had no hallucinations.  His thought process was linear and goal-directed.  His thought content was appropriate.  Suicidal and homicidal ideations were absent.   Concentration/attention, impulse control, insight and judgment were deemed good. Ability for abstract thinking was intact.  Sleep was restorative.  Energy and appetite were noted as adequate.  The Veteran had adequate energy.  His interests varied.  It was reported that that his irritability/anger, and depressive/anxiety symptoms had improved.  He had nightmares and flashbacks.  The impression was chronic PTSD.

A July 2009 VA treatment record shows that the Veteran was being encouraged by his therapist to get out of the house more.  He attended church, but was having problems getting out because most places did not have wheelchair ramps.  He found the lack of accessibility discouraging.  The Veteran planned on volunteering at a local school.  The Veteran was described as well-groomed.  It was noted that his speech had normal rate and tone, and was spontaneous.  His attitude toward the examiner was deemed cooperative and attentive.  His mood was euthymic, and his affect was considered normal-ranged.  He had no hallucinations.  His thought process was linear and goal-directed.  His thought content was appropriate.  Suicidal and homicidal ideations were absent.  Concentration/attention, impulse control, insight and judgment were deemed good.  Ability for abstract thinking was intact.  Sleep was restorative.  Energy and appetite were noted as adequate.  The Veteran had adequate energy.  His interests were limited.  It was reported that that his irritability/anger, and depressive/anxiety symptoms had improved.  He had no nightmares and no flashbacks.  The impression was PTSD.

An August 2009 VA treatment record reveals the Veteran and his wife were enjoying the quiet now that his grandson had returned home.  He planned to volunteer at his wife's school.  His mood had been good and he had been sleeping well.  The Veteran did wake up some time during the night but was able to return to sleep easily.  The Veteran was described as well-groomed and calm.  It was noted that his speech had normal rate and tone, and was spontaneous.  His attitude toward the examiner was deemed cooperative and attentive.  His mood was euthymic and his affect was considered normal-ranged.  He had no hallucinations.  His thought process was linear and goal-directed.  His thought content was appropriate.  Suicidal and homicidal ideations were absent.  He was alert to person, place, time and situation.  Both short-term and long-term memory were intact. Concentration/attention, impulse control, insight and judgment were deemed good.  Ability for abstract thinking was intact.  Sleep was restorative.  Energy and appetite were noted as adequate.  His interests were varied.  It was reported that that his irritability/anger, and depressive/anxiety symptoms had improved.  He had nightmares and flashbacks.  The impression was PTSD and depression.

A September 2009 VA treatment record shows that the Veteran was doing well and had plan on volunteering in school that year.  He believed he was much more relaxed had had few nightmares after seeing Mr. Ayers twice a month for individual therapy.  He reported sleeping better as well.  The Veteran was described as well-groomed.  It was noted that his speech had normal rate and tone, and was spontaneous.  His attitude toward the examiner was deemed cooperative and attentive.  His mood was euthymic and his affect was considered normal-ranged.  He had no hallucinations.  His thought process was linear and goal-directed.  His thought content was appropriate.  Suicidal and homicidal ideations were absent.  He was alert to person, place, time and situation.  Both short-term and long-term memory were intact.  Concentration/attention, impulse control, insight and judgment were deemed good.  Sleep was restorative.  Energy and appetite were noted as adequate.  His interests were varied.  It was reported that that his irritability/anger, and depressive/anxiety symptoms had improved.  He had no nightmares and no flashbacks.  The impression was PTSD.

Another September 2009 VA treatment record shows that in the past week the Veteran did not feel hopeless about the present or the future.  He was oriented to person, place, time and situation.  His long-term memory was intact, but his short-term memory was impaired (i.e. trouble remembering thoughts during mid-sentence).  Impulse control, judgment and insight were deemed fair.  His energy worsened since it was difficult to transport his motorized wheelchair.  His interests were deemed isolative since there was no vehicle to help mobilize him outside of the house.  It was noted that his irritability/anger improved.  He still had nightmares and flashbacks.  There was no homicidal ideation, plan or intent.  It was noted that the Veteran did have fleeting thoughts "every so often" of suicide, but he denied suicidal plan and intent.  The diagnosis was depression, and his GAF score was 56.

An October 2009 VA treatment record shows that he had not started volunteering in school yet was encouraged to volunteer at a local hospital here he worked in security.  He shared that he and his wife were getting along better now that she had returned to work.  He reported sleeping well and had no nightmares recently.  He found himself occasionally waking up shouting.  It was noted that his speech had normal rate and tone.  His attitude toward the examiner was deemed cooperative and attentive.  His mood was euthymic and his affect was congruent to content.  There were no hallucinations.  His thought process was linear and goal-directed.  His thought content was appropriate.  Suicidal and homicidal ideations were absent.  He was alert to person, place, time and situation.  Both short-term and long-term memory were intact.  Impulse control, insight and judgment were deemed good.  His ability for abstract thinking was deemed intact.  Sleep was restorative.  Energy and appetite were noted as adequate.  The Veteran had adequate energy.  His interest was limited.  It was reported that that his irritability/anger, and depressive/anxiety symptoms had improved.  He had no nightmares and flashbacks.  The impression was PTSD.

Another October 2009 VA treatment record from that same day shows that the Veteran's sleep and spousal support remained the same, and he was active in his church.  Mental status examination shows that he was alert, attending, cooperative and verbally interactive.  Mood was euthymic, and the Veteran's affect exhibited full range.  The Veteran's speech was noted as normal rate and tone.  His thoughts were noted as linear and goal-directed.  There were no psychotic, delusional, suicidal and homicidal thoughts.  There was also no suicidal and homicidal thoughts and plans.

A December 2009 VA treatment record shows that the Veteran reported doing pretty well and that he and his wife were leaving for Atlanta to be with their daughter and her family.  He was seen as well-groomed and calm.  It was noted that his speech had normal rate and tone, and was spontaneous.  His attitude toward the examiner was deemed cooperative.  His mood was depressed and his affect was considered normal-ranged.  His thought process was linear and goal-directed.  His thought content was appropriate.  Suicidal and homicidal ideations were absent.  He was alert to person, place time and situation.  Both short-term and long-term memory were intact.  Impulse control, insight and judgment were deemed good.  Sleep was restorative.  He had adequate energy and appetite.  His interest were limited and isolative.  It was reported that that his irritability/anger, and depressive/anxiety symptoms had improved.  He had nightmares, but no flashbacks.  The impression was PTSD and depression.
 
A December 2009 private treatment record from Mr. Ayers of Looking Glass Behavioral Health Associates, LLC shows that he still experienced depression.  And whenever he experienced periods of deep depression, he had frequent suicidal thoughts.  He noted that the Veteran was currently free of suicidality, but it had returned with some frequency depending upon the stressors.  There were periods when it improved, however, the overall improvement of the depression was very slow.  The Veteran would get little sleep that was frequently interrupted by dreams and nightmares related to his combat experiences.  The Veteran avoided being in public places and had a very limited social life, remaining at home most of the time because of the anxiety created by being around others. 

At the December 2009 hearing before the Board at the RO, the Veteran testified that he had problems with anger management.  He shared that his wife could "really get under my skin sometimes . . ."  He testified that he was hospitalized at the VA after having thoughts of killing her and taking his own life.  He continued that he preferred to be alone and that his relationship with his children was not the best.  He reported having problems with concentration and memory.


Analysis

The Veteran claims that he is entitled to an initial rating in excess of 50 percent for service-connected PTSD.  

It is clear that the Veteran's PTSD results in significant impairment.  In reviewing the evidence, the Board notes that a number of current symptoms such as some impairment of memory and concentration are already contemplated by the existing 50 percent rating.  However, some of the symptoms listed for a 70 percent rating have also been documented on occasion.  In this regard, there are some records referring to suicidal ideation, obsessions rituals, impaired impulse control and difficulty in adapting to stressful circumstances.  April 2009 VA treatment records show thoughts of harming his wife and taking his own life.  At a June 2009 VA examination, the Veteran reported a history of suicidal thoughts.  A private treatment record from James F. Ayers shows that the Veteran's suicidality had returned with some frequency depending upon the stressors.    

An October 2008 VA treatment record reveals that the Veteran admitted to ritualistic behaviors.  He specified that he checked locks and doors at least three times a night and would guard the perimeter of his home on a nightly basis.  An April 2009 VA treatment report shows that the Veteran would constantly check his home alarm system during the day.  

There was also impaired impulse control.  At an April 2009 VA appointment, the Veteran admitted to becoming easily aggravated and having verbal outbursts without provocation.

The Veteran also apparently has difficulty adapting to stressful circumstances.  When the Veteran was afforded a VA examination in January 2009, he felt out of place because people would stare at him.  The Veteran said he tried to maintain his isolation from others. On VA examination in June 2009, the VA examiner found that the Veteran was reporting severe impairment in function due to PTSD with moderate to severe impairment in social functioning, and moderate to severe impairment in occupational functioning. 

After reviewing the totality of the evidence, the Board finds that the PTSD disability picture more nearly approximates the criteria for a 70 percent rating.  However, the preponderance of the evidence is against a higher rating.  There is no evidence of gross impairment in thought processes or communication.  His thought content was appropriate; and his thought process was described as linear and goal-directed.  His spontaneous speech was constantly described as having normal rate and tone.  A June 2009 VA examination report shows that his speech was fluent, grammatical and free of paraphasias.  While the Veteran reported at a June 2007 VA appointment that he would hear someone in the kitchen making coffee when he was home alone and would sometimes see movement in his peripheral vision, and reported at the June 2009 VA examination hearing voices, the Board notes that they were not persistent.  As revealed in August 2009 and October 2009 VA treatment records, the Veteran had no hallucinations.  Another October 2009 VA treatment record showed there were no delusional thoughts. 

The Veteran did not exhibit grossly inappropriate behavior.  The Veteran was cooperative and attentive at his appointments.  The Veteran was not in persistent danger of hurting himself or others.  At the June 2009 VA examination, the Veteran shared that he had a history of suicidal thoughts, but no current suicidal plan or intent.  

Additionally, there was no intermittent inability to perform activities of daily living.  The Veteran was described as well-groomed for his appointments.  There was no disorientation to time or place.  The Veteran was consistently alert and oriented to time, place and person.  While there was some impairment of his short-term memory and the Veteran did report at the December 2009 hearing before the Board at the RO having problems with memory, there was no evidence of memory loss for names of close relative, own occupation or own name.

Overall a 70 percent rating (but no higher) is warranted pursuant to 38 C.F.R. § 4.7.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein.


ORDER

Entitlement to assignment of a 70 percent rating (but no higher) for the Veteran's PTSD is warranted.  The appeal is granted to that extent, subject to laws and regulations applicable to payment of VA benefits. 


REMAND

The other issue before the Board involves the Veteran's TDIU claim.  The Board believes that a VA examination and an opinion as to the effect of his service-connected disabilities on his ability to engage in gainful employment are necessary. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should then be scheduled for an appropriate VA examination regarding the TDIU issue.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be clearly reported.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected disabilities (PTSD and diabetes mellitus) render him unable to engage in substantially gainful employment.   

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and determine whether TDIU is warranted.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


